Exhibit 10.1

CHIASMA, INC.

 

 

AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

The purpose of this Non-Employee Director Compensation Policy of Chiasma, Inc.
(the “Company”), is to provide a total compensation package that enables the
Company to attract and retain, on a long-term basis, high-caliber directors who
are not employees or officers of the Company or its subsidiaries to serve on the
Company’s Board of Directors (the “Board”). In furtherance of the purpose stated
above, all non-employee directors shall be paid compensation for services
provided to the Company as set forth below:

Cash Retainers

Annual Retainer for Board Membership: $35,000 for general availability and
participation in meetings and conference calls of our Board of Directors, to be
paid quarterly in advance.

 

Additional Annual Retainer for Chairman of the Board:    $ 25,000   Additional
Retainers for Committee Membership:   

Audit Committee Chairperson:

   $ 15,000  

Audit Committee Member:

   $ 7,500  

Compensation Committee Chairperson:

   $ 10,000  

Compensation Committee Member:

   $ 5,000  

Nominating and Corporate Governance Committee Chairperson:

   $ 8,000  

Nominating and Corporate Governance Committee Member:

   $ 4,000  

Equity Retainers

Upon initial election or appointment to the Board: An initial equity grant (the
“Initial Grant”) in the form of a non-qualified stock option to purchase up to
26,000 shares of common stock, at an exercise price equal to the closing price
of the Company’s common stock on the NASDAQ Stock Market on the date of such
election or appointment (the “grant date” for the Initial Grant), which stock
option shall vest ratably over three years in annual installments commencing on
the grant date; provided, that, if not already vested, the Initial Grant shall
vest in full on the date of the third annual meeting of stockholders following
the grant date, provided, however, that all vesting shall cease if the board
member resigns from our Board of Directors or otherwise ceases to serve as a
director, unless the Board of Directors determines that the circumstances
warrant continuation of vesting.

Annual equity grants: On the date of the Company’s Annual Meeting of
Stockholders (the “Annual Meeting”), each continuing non-employee member of the
Board who has served as a director for the previous six months will receive an
annual equity grant (the “Annual Grant”) in the form a non-qualified stock
option to purchase up to 13,000 shares of common equity stock, at



--------------------------------------------------------------------------------

an exercise price equal to the closing price of the Company’s common stock on
the NASDAQ Stock Market on the date of the Annual Meeting (the “grant date” for
the Annual Grant), which stock option shall vest in full (i.e., in single
installment) upon the earlier to occur of the first anniversary of the date of
grant or the date of the next Annual Meeting, provided, however, that all
vesting shall cease if the director resigns from our Board of Directors or
otherwise ceases to serve as a director, unless the Board of Directors
determines that the circumstances warrant continuation of vesting.

Expenses

The Company will reimburse all reasonable out-of-pocket expenses incurred by
non-employee directors in attending meetings of the Board or any Committee.

ADOPTED: March 22, 2017

EFFECTIVE: March 22, 2017